Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2021

                                     No. 04-21-00318-CV

                                     Maria BENAVIDES,
                                          Appellant

                                               v.

WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE OF MFRA TRUST
                             2014-2,
                            Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2021CV00782
                      Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
              Appellant’s brief was due on October 13, 2021 and was not filed. On
      October 18, 2021, we ordered appellant to file by November 2, 2021: (1) her
      brief; and (2) a written response reasonably explaining: (a) her failure to file a
      brief; and (b) why appellee is not significantly injured by appellant’s failure to
      timely file a brief. We cautioned appellant that if she did not timely file her brief
      and a written response, we would dismiss the appeal for want of prosecution. See
      TEX. R. APP. P. 38.8(a); TEX. R. APP. P. 42.3(c).

              On November 1, 2021, appellant filed a written response, but she did not
      file a brief. We therefore ORDER appellant to file a brief that complies with
      Texas Rule of Appellate Procedure 38.1 by December 27, 2021. If appellant does
      not file her brief by the date stated in this order, we will dismiss her appeal for
      want of prosecution.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court